OPINION OF THE COURT
Per Curiam.
Donald E. Humphrey has submitted an affidavit dated January 16, 1990, wherein he tenders his resignation as an attor*38ney and counselor-at-law (22 NYCRR 691.9). Mr. Humphrey was admitted to the practice of law by the Appellate Division of the Supreme Court, Second Judicial Department, on March 5, 1975.
Mr. Humphrey acknowledges that he is currently the subject of an investigation by the Grievance Committee for the Tenth Judicial District concerning allegations, inter alia, that he commingled personal and escrow funds, improperly used client’s funds in payment of personal and business expenses causing there to be insufficient moneys in the escrow account to cover the amounts due and owing to the clients, and on one of such occasions causing the escrow account to be short approximately $12,000.
Mr. Humphrey acknowledges that he could not successfully defend himself on the merits against charges predicated upon the misconduct outlined in his affidavit of resignation, that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Under the circumstances herein, the resignation of Donald E. Humphrey as a member of the Bar is accepted and directed to be filed. Accordingly, Donald E. Humphrey is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Brown and Lawrence, JJ., concur.
Ordered that the resignation of Donald E. Humphrey is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Donald E. Humphrey is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Donald E. Humphrey shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Donald E. Humphrey is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, *39Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.